DETAILED ACTION
This is a response to the Amendment to Application # 15/632,467 filed on August 2, 2021 in which claims 1, 10, and 15 were amended and claims 6 and 9 were cancelled.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 26, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 8, are 10-20 are pending, which are rejected under 35 U.S.C. § 103. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, and 12 rejected under 35 U.S.C. § 103 as being unpatentable over Gamon et al., US Publication 2012/0089387 (hereinafter Gamon), as disclosed on the Information Disclosure Statement dated June 27, 2017 in view of Brav et al., US Publication 2015/0309986 (hereinafter Brav), as cited on the Notice of References Cited dated June 1, 2018, in further view of Treadgold et al, US Patent 7,231,343 (hereinafter Treadgold), as cited on the Notice of References Cited dated June 1, 2018.

 Regarding claim 1, Gamon discloses a computer-implemented method, comprising “receiving original input text that includes a term.” (Gamon ¶ 26). Additionally, Gamon discloses “determining the term should be replaced” (Gamon ¶ 35) by selecting a candidate string that has replaced the term, which would necessarily require that term be identified or it would not be replaced. Further, Gamon discloses “comparing a definition of the term to definitions of the multiple candidate replacement terms to generate a set of candidate replacement terms” (Gamon ¶ 32) by finding words and phrases that are “semantically similar” (i.e., have the same meaning), which requires comparing the definitions of the terms involved as without such comparison, no similar terms could be identified since it would be unknown that the words were similar. Moreover, Gamon discloses “substituting each of the candidate replacement terms in the set for the term in the original input text to produce a plurality of modified input texts.” (Gamon ¶ 35). Likewise, Gamon discloses “determining grammatical accuracy of each of the plurality of modified input texts” (Gamon ¶ 35, see also ¶ 4) by using the language models to determine the most accurate replacements and disclosing that one language model may examine grammatical errors such as the use of prepositions. Gamon also discloses “comparing meanings of the plurality of modified input texts to a meaning of the original input text” (Gamon ¶ 35) by using the language models to evaluate the modified texts in context of the complete user input. In addition, Gamon discloses “modifying the set of candidate replacement terms based on the grammatical accuracy of each of the plurality of modified input texts and the comparisons of the meanings” (Gamon ¶¶ 7, 35) by applying multiple language models to the replacement terms and ranking the terms based on the results of each language model. Furthermore, Gamon discloses “ranking the modified set of candidate replacement terms based on a frequency of use of a candidate replacement term among a language model” (Gamon ¶¶ 21, 35) where the replacement terms are based the count (i.e., the frequency) of a word within a language model and then that the terms are ranked based on the language models. Finally, Gamon discloses “displaying the ranking on a display” (Gamon ¶ 35) by disclosing that the ranked results are displayed to the user.
Gamon does not appear to explicitly disclose “determining the term should be replaced based upon a target audience of the original input text;” “determining multiple candidate replacement terms based upon the target audience;” “reducing the set of candidate replacement terms based on the grammatical accuracy of each of the plurality of modified input texts and the comparisons of the meanings;” or “ranking the reduced set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience.”
see also ¶ 239). Additionally, Brav discloses “determining multiple candidate replacement terms based upon the target audience.” (Brav ¶ 242).
Further, although a language model may be interpreted as representative of a target audience, Brav explicitly discloses a collection of analyzed text including percentages of terms (i.e., a language model, Brav ¶ 163) and that data includes information about the target readership (Brav ¶ 273). Thus, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Brav was combined with Gamon, the language model of Brav would be used with the language models of Gamon. Therefore, the combination of Gamon and Brav at least teaches and/or suggests the claimed limitation “ranking the modified set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience,” rendering it obvious. 
Gamon and Brav are analogous art because they are from the “same field of endeavor,” namely that of text replacement in electronic documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon and Brav before him or her to modify the text replacement of Gamon to include the social media content into the target audience based replacement of Brav.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Gamon teaches the “base device” for replacing text in a document using a dynamic corpus. Further, Brav teaches the “known technique” of basing the replacement on the target audience that is applicable to the base device of Gamon. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

The combination of Gamon and Brav does not appear to explicitly disclose “reducing the set of candidate replacement terms based on the grammatical accuracy of each of the plurality of modified input texts and the comparisons of the meanings” or “ranking the reduced set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience.”
However, Treadgold discloses compiling an initial set of candidate replacement terms (Treadgold col. 18, ll. 40-57) and then “reducing the set of candidate replacement terms” (Treadgold col. 20, ll. 29-38) by removing all the proposals with a confidence score below a threshold value.
Further, one of ordinary skill in the art would have recognized that when Treadgold was combined with Gamon and Brav, the reduced set of candidate replacement terms of Treadgold would be the modified set of candidate replacement terms of Gamon and Brav. Therefore the combination of Gamon, Brav, and Treadgold at least teaches and/or suggests the claimed limitations “reducing the set of candidate replacement terms based on the grammatical accuracy of each of the plurality of modified input texts and the comparisons of the meanings;” and “ranking the reduced set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience,” rendering these limitations obvious.
Gamon, Brav, and Treadgold are analogous art because they are from the “same field of endeavor,” namely that of language processing systems.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon, Brav, and Treadgold before him or her to modify the modified set of candidate replacement terms of Gamon and Brav to include the reduced set of candidate replacement terms of Treadgold. 
The motivation for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of 
	
Regarding claim 2, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold discloses “wherein the multiple candidate replacement terms are selected from a dynamically modifiable corpus” (Brav ¶¶ 167-169) by explaining that the candidate replacement data is generated by performing a series of analytical steps on the likely readers and then downloading a series of documents based on the analysis of the likely readers, those documents being used to generate the replacement terms. Because these documents will be different based on the outcome of the analysis, which is performed at run time, the corpus of documents examined is “dynamically modifiable.” 

Regarding claim 3, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold discloses “updating the dynamically modifiable corpus using linguistic trends” (Brav ¶ 240) because by time shifting the data, it is being updated for linguistic trends.  

Regarding claim 4, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Gamon, 

Regarding claim 5, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold discloses “wherein the dynamically modifiable corpus is based on the target audience” (Brav ¶¶ 167-169) by explaining that the candidate replacement data is generated by performing a series of analytical steps on the likely readers and then downloading a series of documents based on the analysis of the likely readers, those documents being used to generate the replacement terms. Because these documents will be different based on the outcome of the analysis of the target audience, the corpus is based on the target audience. 

Regarding claim 7, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold discloses “wherein all terms in the ranked, reduced set of candidate replacement terms are in a same language” (Gamon ¶ 7) where all the terms are in English.

Regarding claim 8, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold discloses “comparing at least one of the plurality of modified input texts to text in a corpus to identify a number of matches.” (Gamon ¶ 35).

Regarding claim 10, Gamon discloses a computer program product for identifying linguistic replacements to improve textual message effectiveness, the computer program product comprising a by selecting a candidate string that has replaced the term, which would necessarily require that term be identified or it would not be replaced. Further, Gamon discloses “access a…corpus of candidate replacement terms to collect a set of candidate replacement terms” (Gamon ¶ 28) by accessing the replacement terms for evaluation. Moreover, Gamon discloses “modify the set of candidate replacement terms based on an analysis of definitional similarity between the term and each of the set of candidate replacement terms” (Gamon ¶¶ 28, 32) by finding words and phrases that are “semantically similar” (i.e., have the same meaning), which requires comparing the definitions of the terms involved. Likewise, Gamon discloses “modify the set of candidate replacement terms based on an analysis…of grammatical accuracy of modified input texts generated by replacing the term with each of the candidate replacement terms in the set” (Gamon ¶ 35, see also ¶ 4) by using the language models to determine the most accurate replacements and disclosing that one language model may examine grammatical errors such as the use of prepositions. Gamon also discloses “modify the set of candidate replacement terms based on an analysis…of a meaning of each of the modified input texts” (Gamon ¶ 35) by using the language models to evaluate the modified texts in context of the complete user input. In addition, Gamon discloses “rank the modified set of candidate replacement terms based on a frequency of use of a candidate replacement term” (Gamon ¶¶ 21, 35) where the replacement terms are based the count (i.e., the frequency) of a word within a language model and then that the terms are ranked based on the language models. Finally, Brav discloses “display the ranking on a display” (Gamon ¶ 35) by disclosing that the ranked results are displayed to the user.
Gamon does not explicitly disclose that the term for replacement is identified “based upon a target audience of the original input text” or that the corpus was “dynamically modifiable” and thus reduce the set of candidate replacement terms based on an analysis of definitional similarity between the term and each of the set of candidate replacement terms, of a grammatical accuracy of modified input texts generated by replacing the term with each of the candidate replacement terms in the set, and of a meaning of each of the modified input texts; rank the reduced set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience.”
However, Brav discloses “determining the term should be replaced based upon a target audience of the original input text.” (Brav ¶ 273, see also ¶ 239). 
Further, Brav discloses “that the corpus is “dynamically modifiable” (Brav ¶¶ 167-169) by explaining that the candidate replacement data is generated by performing a series of analytical steps on the likely readers and then downloading a series of documents based on the analysis of the likely readers, those documents being used to generate the replacement terms. Because these documents will be different based on the outcome of the analysis, which is performed at run time, the corpus of documents examined is “dynamically modifiable.” One of ordinary skill in the art would have recognized that when Brav was combined with Gamon, the dynamic corpus of Brav would replace the corpus of Gamon. Thus, the combination of Gamon and Brav at least teaches and/or suggests the claimed limitation “access a dynamically modifiable corpus of candidate replacement terms to collect a set of candidate replacement terms based on the target audience,” rendering it obvious.
Finally, although a language model may be interpreted as representative of a target audience, Brav explicitly discloses a collection of analyzed text including percentages of terms (i.e., a language model, Brav ¶ 163) and that data includes information about the target readership (Brav ¶ 273). Thus, a modified set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience,” rendering it obvious. 
Gamon and Brav are analogous art because they are from the “same field of endeavor,” namely that of text replacement in electronic documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon and Brav before him or her to modify the text replacement of Gamon to include the social media content into the target audience based replacement of Brav.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Gamon teaches the “base device” for replacing text in a document using a dynamic corpus. Further, Brav teaches the “known technique” of basing the replacement on the target audience that is applicable to the base device of Gamon. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

The combination of Gamon and Brav does not appear to explicitly disclose “reduce the set of candidate replacement terms based on an analysis of definitional similarity between the term and each of the set of candidate replacement terms, of a grammatical accuracy of modified input texts generated by replacing the term with each of the candidate replacement terms in the set, and of a meaning of each reduced set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience.”
However, Treadgold discloses compiling an initial set of candidate replacement terms (Treadgold col. 18, ll. 40-57) and then “reduce the set of candidate replacement terms” (Treadgold col. 20, ll. 29-38) by removing all the proposals with a confidence score below a threshold value.
Further, one of ordinary skill in the art would have recognized that when Treadgold was combined with Gamon and Brav, the reduced set of candidate replacement terms of Treadgold would be the modified set of candidate replacement terms of Gamon and Brav. Therefore the combination of Gamon, Brav, and Treadgold at least teaches and/or suggests the claimed limitations “reduce the set of candidate replacement terms based on an analysis of definitional similarity between the term and each of the set of candidate replacement terms, of a grammatical accuracy of modified input texts generated by replacing the term with each of the candidate replacement terms in the set, and of a meaning of each of the modified input texts; rank the reduced set of candidate replacement terms based on a frequency of use of a candidate replacement term among the target audience,” rendering these limitations obvious.
Gamon, Brav, and Treadgold are analogous art because they are from the “same field of endeavor,” namely that of language processing systems.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon, Brav, and Treadgold before him or her to modify the modified set of candidate replacement terms of Gamon and Brav to include the reduced set of candidate replacement terms of Treadgold. 
The motivation for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Gamon and Brav differs from the claimed invention by including the full set of candidate replacement 

Regarding claim 12, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold discloses “wherein the dynamically modifiable corpus includes social media content.” (Brav ¶ 61).

Claim 11, 13, and 16 rejected under 35 U.S.C. § 103 as being unpatentable over Gamon in view of Brav and Treadgold, as applied to claims 1 and 15 above, in further view of Connor, US Publication 2011/0184727 (hereinafter Connor), as cited on the Information Disclosure Statement dated June 27, 2017.

Regarding claim 11, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold does not appear to explicitly disclose “wherein each candidate replacement term in the set of candidate replacement terms pertains to an audience targeted by the original input text.”
However, Connor discloses a text replacement system using weights to select the best replacement “wherein each candidate replacement term in the set of candidate replacement terms pertains to an audience targeted by the original input text” (Connor ¶ 26) by selecting the candidates based on the level of jargon selected, where the amount of jargon pertains to the target audience.
same field of endeavor,” namely that of synonym determination systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon, Brav, Treadgold, and Connor before him or her to modify the synonym selection method of Gamon, Brav, and Treadgold to include the method of jargon consideration when selecting a synonym of Connor.
The motivation for doing so would have been to select synonyms that more accurately reflect the readers’ preferences. 

Regarding claim 13, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold does not appear to explicitly disclose “wherein the analysis of the grammatical accuracy is based on grammar rules used by a target audience of the original input text.”
However, Connor discloses a text replacement system using weights to select the best replacement “wherein the analysis of the grammatical accuracy is based on grammar rules used by a target audience of the original input text” (Connor ¶ 26) where the analysis includes jargon, which is well understood to include grammatical rules such as use of punctuation marks, and selecting the appropriate level of jargon is based on the target audience.
Gamon, Brav, Treadgold, and Connor are analogous art because they are from the “same field of endeavor,” namely that of synonym determination systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon, Brav, Treadgold, and Connor before him or her to modify the synonym selection method of Gamon, Brav, and Treadgold to include the method of jargon consideration when selecting a synonym of Connor.


Regarding claim 16, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold does not appear to explicitly disclose “wherein the first, second, and third scores are based on the target audience of the original input text.”
However, Connor discloses a text replacement system using weights to select the best replacement “wherein the first, second, and third scores are based on the target audience of the original input text” (Connor ¶ 26) where the criteria includes jargon, which selecting the appropriate level of jargon is based on the target audience.
Gamon, Brav, Treadgold, and Connor are analogous art because they are from the “same field of endeavor,” namely that of synonym determination systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon, Brav, Treadgold, and Connor before him or her to modify the synonym selection method of Gamon, Brav, and Treadgold to include the method of jargon consideration when selecting a synonym of Connor.
The motivation for doing so would have been to select synonyms that more accurately reflect the readers’ preferences. 

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Gamon in view of Brav and Treadgold, as applied to claim 10 above, in further view of Cohen et al., US Patent 8,290,772 (hereinafter Cohen) , as cited on the Notice of References Cited dated June 1, 2018.

claim 14, the combination of Gamon, Brav, and Treadgold discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Gamon, Brav, and Treadgold does not appear to explicitly disclose “wherein the program instructions cause the processor to modify a portion of the original input text other than the term based on at least one of the candidate replacement terms in the set.”
However, Cohen discloses “wherein the program instructions cause the processor to modify a portion of the original input text other than the term based on at least one of the candidate replacement terms in the set” (Cohen col. 3, ll. 30-55) by replacing additional words to the selection.
Gamon, Brav, Treadgold, and Cohen are analogous art because they are from the “same field of endeavor,” namely that of synonym determination systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon, Brav, Treadgold, and Cohen before him or her to modify the suggestions of Gamon, Brav, and Treadgold to include the replacement of additional words of Cohen.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Gamon, Brav, and Treadgold teaches the “base device” for suggesting synonyms to replace text. Further, Cohen teaches the “known technique” for replacing more than the selected text that is applicable to the base device of Gamon, Brav, and Treadgold. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 15, 17, 19, and 20 rejected under 35 U.S.C. § 103 as being unpatentable over Gamon in view of Brav.

Regarding claim 15, Gamon discloses a system, comprising “an input device configured to receive original input text that includes a term; an output device configured to display images; storage comprising executable code; a network interface configured to access a dynamically changing corpus of information.” (Gamon ¶¶ 54-57). Additionally, Gamon discloses “a processor coupled to the input device, the output device, the storage, and the network interface.” (Gamon ¶ 46). Further, Gamon discloses “wherein execution of the executable code causes the processor to:  determine the term should be replaced” (Gamon ¶ 35) by selecting a candidate string that has replaced the term, which would necessarily require that term be identified or it would not be replaced. Moreover, Gamon discloses “collect from the corpus a set of candidate replacement terms based on…comparisons of definitions of the candidate replacement terms and a definition of the term in the original input text” (Gamon ¶¶ 28, 32) by finding words and phrases that are “semantically similar” (i.e., have the same meaning), which requires comparing the definitions of the terms involved. Likewise, Gamon discloses “generate a first score for each of the candidate replacement terms in the set based solely on the comparisons of definitions; analyze a grammatical accuracy of modified input texts that replace the term with the candidate replacement terms in the set; determine a meaning of each of the modified input texts; generate a second score for each of the candidate replacement terms in the set based solely on the grammatical analyses and the meaning determinations” (Gamon ¶¶ 4, 7, 35) by assessing the terms under one or more language models, which may include the grammatical accuracy, and ranking those results for each applied language model. In other words, because the system may use “one or more” language models, Gamon teaches that the system may use any combination of language models disclosed, including only the language models of grammatical accuracy and definitional meanings. Gamon also discloses “assess a popularity of each of the modified input texts using the corpus; generate a third score for each of the candidate replacement terms in the set based solely on the popularity by further examining the frequency of the terms, which is a form of popularity. Finally, Gamon discloses “determine a final score for each of the candidate replacement terms in the set based on a weighted calculation using the first, second, and third scores of each such candidate replacement term; rank the candidate replacement terms in the set based on the final scores; and display the ranking on the output device” (Gamon ¶ 35) by disclosing that the ranked results are displayed to the user.
Gamon does not appear to explicitly disclose “determine the term should be replaced based upon a target audience of the original input text; collect from the corpus a set of candidate replacement terms based on the target audience and comparisons of definitions of the candidate replacement terms and a definition of the term in the original input text.”
However, Brav discloses “determine the term should be replaced based upon a target audience of the original input text.” (Brav ¶ 273, see also ¶ 239). 
Further, Brav discloses “collect from the corpus a set of candidate replacement terms based upon the target audience.” (Brav ¶ 242). One of ordinary skill in the art would have recognized that when Brav was combined with Gamon, the collection of Gamon would further be based on the target audience determination of Brav. Thus, the combination of Gamon and Brav at least teaches and/or suggests the claimed limitation “collect from the corpus a set of candidate replacement terms based on the target audience and comparisons of definitions of the candidate replacement terms and a definition of the term in the original input text,” rendering it obvious.
Gamon and Brav are analogous art because they are from the “same field of endeavor,” namely that of text replacement in electronic documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon and Brav before him or her to modify the text 
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Gamon teaches the “base device” for replacing text in a document using a dynamic corpus. Further, Brav teaches the “known technique” of basing the replacement on the target audience that is applicable to the base device of Gamon. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 17, the combination of Gamon and Brav discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Gamon and Brav discloses “wherein each of the first, second, and third scores are weighted” (Gamon ¶¶ 35-36) by weighing the results based on probability.

Regarding claim 19, the combination of Gamon and Brav discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Gamon and Brav discloses “wherein the corpus includes linguistic trends that vary with time” (Brav ¶ 240) because by time shifting the data, it is being updated for linguistic trends.  

Regarding claim 20, the combination of Gamon and Brav discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Gamon and Brav discloses “wherein the processor learns a user's weighting preferences for the weighted calculation and automatically applies the weighting preferences.” (Gamon ¶ 23).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Gamon in view of Brav, as applied to claim 15 above, in further view of Shawn Knight; IBM unveils cognitive computing chips that mimic human brain; August 18, 2011; TechSpot.com; Pages 1-20 (hereinafter Knight) , as cited on the Notice of References Cited dated June 1, 2018.

Regarding claim 18, the combination of Gamon and Brav discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Gamon and Brav does not appear to explicitly disclose “wherein the system comprises a cognitive computer.”
However, Knight discloses that software can be executed on a system “wherein the system comprises a cognitive computer.” (Knight 2).
Gamon, Brav, and Knight are analogous art because they are from the “same field of endeavor,” namely that of computing systems. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gamon, Brav, and Knight before him or her to modify the generic computer of Gamon and Brav to include the cognitive computer of Knight.
The motivation for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Gamon and Brav differs from the claimed invention by including a generic computer in place of the claimed cognitive computer. Further, Knight teaches that cognitive computers were well known in the art. One of ordinary skill in the art could have predictably substituted a cognitive computer of Knight for generic computer of Gamon and Brav because both are merely computers.

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1-5, 7, 8, are 10-20 under 35 U.S.C. § 103, Applicant argues that the prior art does not disclose the newly amended claim limitations. Applicant’s arguments are unpersuasive for the reasons discussed in the rejections to those claims above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Eshani et al., US Publication 2002/0032564, System and method for using a language model based on a target audience. 
Brockett et al., US Publication 2007/0073532, System and method for using a language model based on a target audience.
Scott et al., US Publication 2013/0159920, System and method for using a language model based on a target audience.
Sharifi et al., US Publication 2017/0032781, System and method for using a language model based on a target audience.
Hewavitharana et al., US Publication 2018/0052842, System and method for using a language model based on a target audience.
Cerda et al., US Patent 10,261,995, System and method for using a language model based on a target audience.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176